t c no united_states tax_court albert lemishow petitioner v commissioner of internal revenue respondent docket no filed date p is liable for the accuracy-related_penalty on that portion of the underpayment attributable to the negligent omission of dollar_figure of the total unreported income in determining the amount to which the penalty is applied r first calculated the total underpayment r then calculated the underpayment excluding the negligent income r then imposed the penalty on the difference p calculated the underpayment_of_tax attributable to negligence by adding the dollar_figure to the reported income and applying the penalty to that amount held r's method of computing the penalty is sustained j dudley b kimball for petitioner mark l hulse and laurence d ziegler for respondent this supplements 110_tc_110 supplemental opinion tannenwald judge this case is again before us because of differing computations for entry of decision under rule submitted to implement our earlier opinion 110_tc_110 in that opinion we held that none of the dollar_figure withdrawn from petitioner's individual_retirement_accounts and keogh_plans during constituted qualified rollovers and thus the total amount of the withdrawals was includable in income we also held that the accuracy-related_penalty the penalty under sec_6662 did not apply to the underpayment_of_tax attributable to dollar_figure of the unreported income which petitioner reinvested in an unsuccessful rollover attempt but that the penalty did apply to that portion of the underpayment attributable to the dollar_figure which petitioner did not reinvest the penalty is an amount equal to percent of the portion of the underpayment which is attributable to in the instant case negligence sec_6662 and b in determining the amount of the penalty respondent first calculated the total underpayment respondent then calculated the underpayment based unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure on excluding the negligent income ie the dollar_figure respondent then imposed the 20-percent penalty on the difference the difference representing the underpayment attributable to negligence petitioner calculated the underpayment_of_tax attributable to negligence as the excess of tax based on income of dollar_figure plus the reported income over the tax shown on his return it is only because of the different tax_rates at different levels of taxable_income that respondent's method results in a higher penalty than the method petitioner advocates sec_1_6664-3 income_tax regs provides the rules for determining the order in which adjustments to a return are taken into account for the purpose of computing the penalties imposed under sec_6662 and sec_6663 the adjustments to the return are made in the following order those with respect to which no penalties have been imposed those with respect to which a penalty has been imposed at a percent rate ie a penalty for negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement under sec_6662 through b respectively since this case only involves two adjustments one with respect to which no penalty applies and one to which a penalty does apply the underpayment excluding the negligent income is the same as the underpayment that results from adding the nonnegligent income to that shown on the return in this case respondent's computation results in an accuracy-related_penalty of dollar_figure and petitioner's in dollar_figure those with respect to which a penalty has been imposed at a percent rate ie a penalty for gross_valuation_misstatement under sec_6662 and h those with respect to which a penalty has been imposed at a percent rate ie a penalty for fraud under sec_6663 sec_1_6664-3 income_tax regs respondent's computation of the penalty is in accordance with these rules and the implementing examples petitioner offers an alternative computation which he claims complies with the statute in reviewing a regulation we consider two questions as set forth by the supreme court first always is the question whether congress has directly spoken to the precise question at issue if the intent of congress is clear that is the end of the matter for the court as well as the agency must give effect to the unambiguously expressed intent of congress if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute 467_us_837 fn refs omitted these principles were very recently reaffirmed by the supreme court in atlantic mut ins co v commissioner u s 118_sct_1413 date with the additional admonition the task that confronts us is to decide not whether the treasury regulation represents the best interpretation of the statute but whether it represents a reasonable one see 499_us_554 accordingly the questions in terms of the instant case are whether the code clearly provides how to compute the portion of the underpayment which is attributable to negligence and if not whether sec_1_6664-3 income_tax regs is a permissible construction of sec_6662 and b and a in united_states v craddock ___ f 3d ___ 10th cir date the commissioner determined an addition_to_tax for substantial_understatement of tax under sec_6661 for the taxable_year the taxpayer had disclosed one of the unreported income items in the return sec_6661 imposed a 25-percent addition_to_tax on the amount of any underpayment attributable to a substantial_understatement but sec_6661 provided that the amount of the understatement be reduced by that portion of the understatement which is attributable to items which the taxpayer disclosed the commissioner computed the addition_to_tax in accordance with sec_1 income_tax regs comparing the total_tax required with that calculated as if the disclosed item had been reported on the return to determine the amount of the understatement the taxpayer argued as does petitioner herein that the understatement should be computed by calculating the tax sec_6661 was repealed in and the substantial_understatement_penalty was placed along with the negligence_penalty at issue herein in a new sec_6662 omnibus budget reconciliation act of publaw_101_239 sec a c 103_stat_2106 owed on an amount arrived at by excluding the disclosed item and adding to the reported income those items to which the addition_to_tax would apply the court_of_appeals for the tenth circuit applied the test outlined in chevron u s a inc v natural_resources defense council inc supra found sec_6661 ambiguous as to how to compute the portion of the understatement which is attributable to disclosed items and upheld the regulation as a reasonable construction of sec_6661 we are satisfied that the ordering principles in sec_1_6664-3 income_tax regs are a reasonable interpretation of how to compute the portion of the underpayment which is attributable to negligence decision will be entered in accordance with respondent's rule computation
